           Case MDL No. 2997 Document 50-1 Filed 03/23/21 Page 1 of 3




                                   BEFORE THE
                         UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


IN RE BABY FOOD MARKETING, SALES                       MDL DOCKET NO. 2997
PRACTICES AND PRODUCTS LIABILITY
LITIGATION



                                   PROOF OF SERVICE

       I, Janine L. Pollack, hereby certify that a copy of my Notice of Appearance was filed on

March 23, 2021 using the JPML ECF System, which sends electronic notice to counsel. It was

also served via e-mail on March 23, 2021 on the following counsel listed below:



Dean N. Panos                                 Dale J. Giali
JENNER & BLOCK                                Keri E. Borders
353 N. Clark Street                           Rebecca B. Johns
Chicago, IL 60654-3456                        MAYER BROWN LLP
dpanos@jenner.com                             350 South Grand Avenue, 25th Floor
Attorney for Hain Celestial Group d/b/a       Los Angeles, CA 90071-1503
Earth’s Best Organics                         dgiali@mayerbrown.com
                                              kborders@mayerbrown.com
                                              rjohns@mayerbrown.com
                                              Attorneys for Plum PBC

Hope Freiwald                                 Mark Cheffo
DECHERT LLP                                   DECHERT LLP
2929 Arch Street,                             1095 Avenue of the Americas,
Philadelphia, PA 19104-2808                   New York, NY, 10036-6797
hope.freiwald@dechert.com                     mark.cheffo@dechert.com
Attorney for Plum PBC                         Attorney for Plum PBC




                                               1
          Case MDL No. 2997 Document 50-1 Filed 03/23/21 Page 2 of 3




Christina Sarchio                      Kathleen E. McCarthy
DECHERT LLP                            KING & SPALDING LLP
1900 K Street, NW,                     1185 Avenue of the Americas
Washington, DC, 20006-1110             New York, NY 10036
christina.sarchio@dechert.com          kmccarthy@kslaw.com
Attorney for Plum PBC                  Attorney for Beech-Nut Nutrition Company

Livia Anne McCammon Kiser              Negin Hadaghian
KING & SPALDING LLP                    DLA PIPER LLP (US)
110 N. Wacker Dr., Suite 3800          1251 Avenue of the Americas, 27th Floor
Chicago, IL 60606                      New York, NY 10020-1104
Attorney for Beech-Nut Nutrition Co.   Negin.hadaghian@us.dlapiper.com
                                       Attorney for Nurture, Inc.

Matthew R. Devine                      Arthur G. Boylan
WHITE & CASE LLP                       Norman H. Pentelovitch
111 S Wacker Drive                     ANTHONY OSTLUND BAER
Suite 5100                             & LOUWAGIE P.A.
Chicago, IL 60606                      3600 Wells Fargo Center
(312) 881-5400                         90 South Seventh Street
matthew.devine@whitecase.com           Minneapolis, MN 55402
Attorney for Gerber Products Co        Telephone: (612) 349-6969
                                       aboylan@anthonyostlund.com
                                       npentelovitch@antonyostlund.com
                                       Attorney for Gerber Products Co

Bryan A. Merryman
WHITE & CASE LLP
555 South Flower Street, Suite 2700
Los Angeles, CA 90071-2433
(213) 620-7700
bmerryman@whitecase.com
Attorney for Gerber Products Co




                                       2
           Case MDL No. 2997 Document 50-1 Filed 03/23/21 Page 3 of 3




Dated: March 23, 2021              CALCATERRA POLLACK LLP
                                   Janine L. Pollack
                                   By: /s/ Janine L. Pollack

                                   1140 Avenue of the Americas, 9th Fl.
                                   New York, NY 10036
                                   Telephone: (212) 899-1765
                                   Facsimile: (332) 206-2073
                                   E-mail: jpollack@calcaterrapollack.com

                                   Attorney for Plaintiffs Nicole Stewart, Summer
                                   Apicella, Kathryn McCarthy and Gabrielle Stuve




                                       3
